Wi-iiTEiELn, O. J.,
delivered the opinion of the court.
We think the true construction of the Rigby deed is that it is simply a release of all damages caused by the operation of the railroad along the right of way. The damage here complained of resulted from the unlawful elevation of the street and the track in front of plaintiffs’ lots. The express language in the release provides: “This release, however, not to extend to nor permit the unlawful operation of said railroad over said street in the running of cars, or otherwise.” This does not provide *361against damages caused by an unlawful elevation of tbe street above tbe established grade so as to seriously interfere with ingress to and egress from tbe lots of -plaintiffs. Even if tbe words “operation of said railroad” bad tbe broad meaning contended for by appellee, tbe result would be tbe same bere, since tbe release excepts any unlawful operation of -said railroad. We tbfnlr tbe evidence clearly shows that tbe plaintiffs were damaged.

Reversed and remanded.